For several years, Mrs. Jessie B. Taylor, an elderly widow, lived with appellant, an elderly though younger widow. During this residence, Mrs. Taylor assigned to Mrs. Barton two notes, representing the investment of an inheritance received by Mrs. Taylor and some fifty dollars belonging to appellant. Later Mrs. Taylor entered the hospital maintained by respondent county and made an assignment of the same notes and mortgages to the county for her care and keep. This action was instituted to have, as to Mrs. Taylor's share, the assignment to appellant set aside, and for an accounting.
Under C. S., sec. 3420, the county had the right to be a party to the assignment to it and to accept the property so granted.
The court on sufficient, though conflicting, evidence found that, as to Mrs. Taylor's interest in the notes and mortgages, the assignment to appellant was without consideration and null and void, and granted to respondents Mrs. Taylor's *Page 671 
share of the notes and mortgages, and interest thereon. The court did not find and the evidence did not show what interest, if any, had been received from the two mortgages by appellant, but gave judgment against her for $82.44, the interest accrued on said notes and mortgages since the date of Mrs. Taylor's admission to the hospital of respondent. While respondents are entitled to a judgment for the interest as well as for the mortgages, since it was not shown appellant had received any interest, the evidence or findings did not justify a judgment for the interest against Mrs. Barton.
The judgment, therefore, should be modified by striking therefrom the paragraph giving judgment against appellant for $82.44 interest, and the succeeding paragraph, and so modified is affirmed.
No costs awarded.
Wm. E. Lee, C. J., and Budge and Taylor, JJ., concur.
Petition for rehearing denied.